DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings remain objected to because: a. Figures 1 and 2 contain areas with solid black shading.  37 CFR 1.84(m) notes that “solid black shading areas are not permitted, except when used to represent bar graphs or color.”  Element 95 remains solid black in color.  The drawings submitted on 7/30/2021 appear to be the exact same as those submitted on April 22, 2021 (which were objected to by the Examiner in the FINAL office action on 5/4/2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgkinson (10,858,109). With respect to claims 1 and 9, Hodgkinson discloses a seat recline assembly/system to control a position of a seat back relative to a seat frame between an upright (i.e. forward flexed position) and a reclined position (i.e. neutral position)n; the assembly/system comprising: a seat frame (4), wherein the seat frame includes a seat frame mounting (12); a seat back (3); and the seat recline assembly comprising: a shaft (9) with a first end (unlabeled) and a second end (unlabeled); a threaded end (10) at the first end of the shaft (engaged with nut (110)); a stroke limiter (13) wherein a first end of the stroke limiter is attached to the second end of the shaft (see Figure 4); a body assembly (unlabeled), in the form of an element positioned within stroke limiter (13) attached to a second end of the stroke limiter and in axial alignment with the shaft (given that it is mounted within the stroke limiter, wherein the interior of the stroke limiter is in axial alignment with the shaft) (see Figure 4); a seat back mounting (2a) configured to couple to the seat back and attached to the body assembly and extending to an exterior of the stroke limiter (given that it is formed as an integral extension of the body assembly) in axial alignment with the shaft; a mounting fastener (unlabeled, see Figure 5) wherein the mounting fastener is configured to attach the seat back mounting (2a) to a seat back (3); an energy absorber (5a)(5b), wherein the energy absorber is a kinetic energy absorbing element, is physically deformed in response to an axial force limit load application (i.e. a passenger positioned to the rear of the seat back and thrown forward under force will physically deform the energy absorber (5a)(5b) beyond its rest position) remains physically deformed (in its pretension state) after the force limit load is removed (see column 6, lines 53-63 and how energy absorber responds to pre-tension and compression) and the shaft (9) passes through the energy absorber (5a)(5b); a seat frame mounting (12) attached to an underside of a seat frame by way of brackets (6a)(6b) and in perpendicular alignment with the shaft wherein a lower  by tightening onto threaded end (10), with the stroke limiter (13) is attached to the shaft (9) on a first side of the seat frame mounting (12) and the energy absorber (5a)(5b) on a second side of the seat frame mounting (12).  With respect to claims 2 and 10, a first washer (8a) on a first side of the energy absorber and a second washer (8b) on a second side of the energy absorber, wherein the shaft passes through the first washer, the energy absorber and the second washer.  With respect to claims 3 and 11, the energy absorber is a plastic pipe section and deforms elastically under an applied axial force (see column 6, lines 20-26).  With respect to claim 5 and 13, the energy absorber physically deforms in shape with a reduction in length of the energy absorber and an enlargement of a diameter of the energy absorber in a bulging manner (see column 6, lines 53-63 and how energy absorber responds to pre-tension and compression).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson (10,858,109) in view of Boyer et al. (US 2019.0277329).  Hodgkinson discloses all claimed limitations with the exception of a locknut in the form of a nylon insert locknut.  Boyer teaches a lock nut with a nylon insert (30).  It would have been obvious to one of ordinary skill in the art to replace the nut (11) disclosed by Hodgkinson with a nylon insert lock nut as taught by Boyer since such a lock nut is capable of withstanding high temperatures (see Boyer, ABSTRACT).


Response to Amendment
Applicant’s amendment filed on July 30, 2021 has been fully considered.  Applicant’s replacement drawings remain objected to.   They continue to include solid black shading for depicting element (95).  Applicant’s amendment has overcome the claim objections set forth in the final office action.  Applicant’s amendment has given rise to a new claim objection set forth above that requires clarification.
The Examiner contends that Hodkinson continues to read on the amended claims.  The energy absorber (5a)(5b) disclosed by Hodkinson is pre-tensioned into a deformed state when the seat is in a neutral position.  Additional force is placed on the absorber under impact which deforms the absorber further beyond the pretention state.  However, when the additional force, which is a result of impact, is removed, the absorber returns to its original pre-tensioned state which is still deformed.  The Examiner contends that the additional deformation of the absorber during impact does indeed function as “energy absorption” since it is preventing the energy from impacting the seat occupant.  The fact that the Hodkinson element is resilient does not preclude it from functioning as an energy absorber as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636